        Case: 1:18-cv-02663-SO Doc #: 1 Filed: 11/16/18 1 of 3. PageID #: 1




                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

MICHAEL OKO,                              )   CASE NO.:
                                          )
               Plaintiff,                 )   JUDGE:
                                          )
       v.                                 )   NOTICE OF REMOVAL
                                          )   FILED BY RESPONDENT
CLEVELAND DIVISION OF                     )   CITY OF CLEVELAND
POLICE,                                   )
                                          )
              Defendant.                  )


                    TO THE JUDGES OF THE UNITED STATES DISTRICT
                     COURT FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

       Non-sui juris Defendant Cleveland Division of Police respectfully submits this Petition

for Removal of this action to the United States District Court for the Northern District of Ohio,

Eastern Division.

1.     On or about August 2, 2018, Plaintiff filed a civil action in the Cuyahoga County Court

of Common Pleas, Case No. CV-18-901604, titled “Michael Oko v. Cleveland Division of

Police,” demanding judgment against the Cleveland Division of Police.           Plaintiff’s claims

include the assertion that Defendant violated Plaintiff’s Constitutional rights to ownership and

protection against deprivation of ownership under the United States Constitution (Complaint at ¶

8, and ¶ 11). Plaintiff requests monetary compensation, replevin, and injunctive relief.

2.     Title 28 U.S.C. §§ 1343(a)(3) and 1331 provide this Court with original jurisdiction over

Plaintiff’s claims brought under the United States Constitution. Supplemental jurisdiction over

the remaining state law claims is authorized under 28 U.S.C. § 1367. Because this Court has




                                                1
        Case: 1:18-cv-02663-SO Doc #: 1 Filed: 11/16/18 2 of 3. PageID #: 2




original jurisdiction over claims raised in the Complaint, removal is appropriate under 28 U.S.C.

§ 1441(a) and (b).

3.     Defendant Cleveland Division of Police received a copy of the Complaint on or about

October 29, 2018.

4.     Removal is being timely accomplished within the thirty (30) day time period allowed by

law. The entirety of the pleadings to date consists of the Complaint and the Summons for of the

Defendant Cleveland Division of Police. (Attached).

5.     A copy of Defendant Cleveland Division of Police’s Petition for Removal and a Notice of

Removal will be filed with the Clerk of the Court of Common Pleas of Cuyahoga County Ohio

as required by 28 U.S.C. § 1446(d).

      WHEREFORE, Defendant Cleveland Division of Police prays that this case, presently

pending in the Court of Common Pleas, Cuyahoga County, Ohio, be removed to this Court and

proceed according to law.

                                            Respectfully submitted,

                                            BARBARA LANGHENRY (0038838)
                                            Director of Law, City of Cleveland

                                             s/ Brandon E. Brown
                                            BRANDON E. BROWN (0097013)
                                            MICHAEL J. PIKE (0074063)
                                            Assistant Directors of Law
                                            City of Cleveland, Department of Law
                                            601 Lakeside Avenue, Room 106
                                            Cleveland, Ohio 44114
                                            Tel: (216) 664-2800
                                            Fax: (216) 664-2663
                                            BBrown@city.cleveland.oh.us
                                            MPike@city.cleveland.oh.us

                                            Counsel for Defendant Cleveland Division of Police




                                               2
         Case: 1:18-cv-02663-SO Doc #: 1 Filed: 11/16/18 3 of 3. PageID #: 3




                                 CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing was filed electronically on November 16,

2018. Notice of this filing will be sent to all parties by operation of the Court’s electronic filing

system. Parties may access this filing through the Court’s system.

       A copy of this Removal Petition was also sent by regular mail, postage prepaid, on

November 16, 2018, to the following:

                               Michael Oko
                               675 East 160th Street
                               Cleveland, OH 44110
                               Plaintiff

                                              s/ Brandon E. Brown
                                              BRANDON E. BROWN (0097013)




                                                 3
